In the Missourt Court of Appeals
Eastern District

DIVISION TWO
STATE OF MISSOURI, ) No. ED106852
)
Respondent, ) Appeal from the Circuit Court
) of Lincoln County
VS. )
) Honorable James D. Beck
HARVEY D. HARRIS, )
)
Appellant. ) FILED: August 20, 2019

Introduction

Harvey D. Harris (“Harris”) appeals his conviction following a bench trial of the class B
misdemeanor of driving while intoxicated. In his sole point on appeal, Harris argues the trial
court erred in overruling his motion to suppress his statement that he had “a couple” or “a few”
drinks because the statement was elicited without a Miranda warning.! Because Harris was not
in custody for purposes of Miranda, we deny the point. Accordingly, we affirm the trial court’s
judgment.

Factual and Procedural History

 

State Trooper Nathan Cockrum (“Trooper Cockrum”’) arrived at the scene of a motor
vehicle accident and saw a truck overturned. Harris was inside the truck, pinned upside down

with his legs twisted behind the steering wheel. The truck’s fuel line was ruptured and leaking

 

1 Miranda y. Arizona, 382 U.S. 435 (1966).

 

 
into the cab. Trooper Cockrum retrieved his first aid kit and approached the vehicle to provide
emergency assistance. Trooper Cockrum crawled underneath the truck to make contact with
Harris, who exhibited labored breathing and unintelligible speech. Trooper Cockrum attempted
to keep Harris calm as he observed him for injuries and also sought to keep bystanders away
from the truck due to the gas fumes.

Shortly thereafter, other first-responders arrived. Firefighters extracted Harris from the
truck, then paramedics strapped him to a backboard. Trooper Cockrum smelled alcohol on
Harris’s breath as he helped paramedics carry Harris on the backboard to the awaiting
ambulance.

While Harris was restrained inside the ambulance, Harris provided Trooper Cockrum
with his name, address, and medical condition, and told Trooper Cockrum what had happened in
the accident. Harris also spoke with the paramedics about his health and what occurred in the
accident. Trooper Cockrum noted that Harris understood the questions, did not have much
difficulty answering them, and gave coherent, appropriate responses. Harris was cooperative and
thanked Trooper Cockrum for his service. Trooper Cockrum recognized a strong odor of alcohol
while speaking with Harris and further noted Harris’s eyes were watery and his speech was
slurred. Trooper Cockrum had also observed a number of beer cans near the crash site, including
some cans that were still cold to the touch. Trooper Cockrum asked Harris how much he had to
drink, and Harris answered “a few” or “a couple.” Trooper Cockrum testified that he did not
give Harris a Miranda warning before asking him how much he had to drink because Harris was
not under arrest at that time. Trooper Cockrum also indicated in response to a hypothetical that
even if Harris had not been strapped inside a moving ambulance, he would have preferred Harris

stay and answer his questions.

 

 
Trooper Cockrum then requested Harris submit to a preliminary breath test. Harris
consented to the breath test, which tested positive for alcohol consumption. Subsequently,
Trooper Cockrum placed Harris under arrest based on his observations of Harris, the odor of
alcohol on Harris’s breath, Harris’s breath test, and Harris’s statement that he had “a few” or “a
couple” drinks. Trooper Cockrum read Harris Missouri’s implied consent law, and Harris
consented to a blood draw by a paramedic, which recorded a blood alcohol content above the
legal limit. Harris was taken to a hospital for further medical treatment.

The State charged Harris with driving while intoxicated. Prior to trial, Harris moved to
suppress his statement that he had “a few” or “a couple” drinks based on Trooper Cockrum’s
failure to provide Harris a Miranda warning before asking Harris whether he had been drinking.
The trial court held a hearing on Harris’s suppression motion. At the hearing, the State
countered that an officer may detain a person and conduct an initial investigation as to whether
he or she was driving while intoxicated before a Miranda warning is required. The trial court
overruled Harris’s motion to suppress, holding that no Miranda warning was necessary because
Trooper Cockrum was permitted to ask preliminary investigative questions without issuing a
Miranda warning in a routine traffic stop.

The case proceeded to a bench trial. The trial court found Harris guilty of the class B
misdemeanor of driving while intoxicated. The trial court then sentenced Harris to thirty days in

jail. Harris now appeals.

Point on Appeal

In his sole point on appeal, Harris argues the trial court erred in denying his motion to
suppress and objection to his statement that he had “a couple” or “a few” drinks because the
statement should have been suppressed as the product of a custodial interrogation without a

Miranda warning.

 
Standard of Review

We review a trial court’s ruling on a motion to suppress only for whether the ruling is
supported by substantial evidence, viewing all facts and reasonable inferences most favorably to
the ruling. State v. Sleeth, 575 S.W.3d 291, 294 (Mo. App. S.D. 2019). “We will not disturb the
trial court’s decision to admit or exclude evidence unless there has been an abuse of discretion.”

State v. Chambers, 234 S.W.3d 501, 512 (Mo. App. E.D. 2007); see also Sleeth, 575 S.W.3d at

 

294,

Discussion

“Missouri defines ‘custodial interrogation’ as questioning initiated by a law enforcement
officer after taking an individual into custody or otherwise depriving the individual of his
freedom of action in any significant manner.” State v. Dickson, 252 S.W.3d 216, 222 (Mo. App.
E.D. 2008) (citing State v. Glass, 136 S.W.3d 496, 511 (Mo. banc 2004)); see also State v.
Lammers, 479 S.W.3d 624, 631-32 (Mo. banc 2016) (stating that individuals are in custody for
purposes of Miranda only when an officer formally arrests them or the officer subjects them to
arrest-like restraints). In determining whether an individual is in custody for purposes of
Miranda, we consider the totality of the circumstances and inquire under the case-specific
circumstances whether a reasonable person would have understood the situation to be one of

police custody. Dickson, 252 S.W.3d at 222 (internal citations omitted).

 

Ordinary traffic stops are non-coercive in nature and therefore do not involve custody for
purposes of Miranda. See Berkemer v. McCarty, 468 U.S. 420, 440, 442 (1984); see also
Pennsylvania v. Bruder, 488 U.S. 9, 10-11 (1988) (per curiam) (citing Berkemer, 468 U.S. at
440, 442) (applying “Berkemer’s rule, that ordinary traffic stops do not involve custody for
purposes of Miranda’). Miranda warnings serve to protect the privilege against compelled self-

incrimination as guaranteed by the Fifth Amendment “from the coercive pressures that can be

4

 
brought to bear upon a suspect in the context of custodial interrogation.” Berkemer, 468 U.S. at
428-29 (citing Miranda, 384 U.S. at 444). Therefore, absent coercive pressure, there is no
custody for purposes of Miranda. See id.; State v. Middleton, 854 S.W.2d 504, 511 (Mo. App.
W.D. 1993) (internal citation omitted) (noting “[c]oercive police activity is the necessary
predicate to finding any statement involuntary and, therefore, inadmissible”). As with other
traffic stops, an officer’s initial investigatory questioning of a driver at the scene of a motor
vehicle accident is not custodial in nature. See Berkemer, 468 U.S. at 440, 442 (finding an
officer’s request that an individual perform a simple balancing test and answer some
investigative questions during a routine traffic stop does not automatically amount to custody,
and statements made may be admissible even though Miranda warnings have not been given);

see also State v. Crane, 841 S.W.2d 271, 273 (Mo. App. W.D. 1992) (internal citations omitted)
(noting “[a] person who is being asked preliminary, investigatory questions by police is not in
custody” and “an officer’s mere suspicion [that a defendant had been driving while intoxicated]
is not enough to render his questions a custodial interrogation’’).

While Trooper Cockrum’s initial investigation in connection with Harris’s motor vehicle
accident generally would not be considered custodial for purposes of Miranda, we must
nonetheless review the case-specific circumstances. See Berkemer, 468 U.S. at 440-42;
Dickson, 252 S.W.3d at 222—23 (finding case-specific circumstances surrounding a routine
traffic stop triggered a custodial interrogation under Miranda where the officer handcuffed the
defendant during a search of the vehicle and the defendant’s companion had already been
arrested and restrained inside the officer’s patrol car). Here, the record does not support a
finding that Harris was subjected to a coercive environment predicating custodial interrogation.

See Middleton, 854 S.W.2d at 511; see also Berkemer, 468 U.S. at 428-29 (citing Miranda, 384
U.S. at 444). When Trooper Cockrum arrived at the scene of Harris’s motor vehicle accident, he
acted both in his capacity as a first-responder and as an investigating officer. Trooper Cockrum
observed Harris for signs of injury as well as intoxication, and he asked Harris permissible
investigative questions about the accident. See Michigan v. Bryant, 562 U.S. 344, 368 (2011)
(internal citation omitted) (“Police officers in our society function as both first responders and
criminal investigators. Their dual responsibilities may mean that they act with different motives
simultaneously or in quick succession.”); Berkemer, 468 U.S. at 440, 442; Crane, 841 S.W.2d at
273.

Our inquiry does not end there, however, because Harris advances an alternative theory:
namely, that he was in custody for purposes of Miranda because he was physically restrained in
the ambulance by paramedics when Trooper Cockrum asked whether he had been drinking. But
physical restraint alone does not invoke Miranda protections, and physical restraint imposed by
paramedics does not create the inherently coercive environment contemplated by Miranda. See

United States v. Jamison, 509 F.3d 623, 625, 632 (4th Cir. 2007) (holding a hospitalized

 

defendant was not in custody for Miranda purposes where his inability to freely terminate the
officer’s questioning was not due to restraint imposed by the officer but rather due to his injury
and hospital admittance); Wilson v. Coon, 808 F.2d 688, 690 (8th Cir. 1987) (citing Berkemer,
468 U.S. at 438-39). This same theory of custody based on actual restraint was rejected by the
Eighth Circuit in a non-binding but persuasive case presenting a highly similar fact pattern. See
Wilson, 808 F.2d at 689-90 (reviewing a habeas corpus petition for relief from a conviction
under Missouri state law) (holding that the defendant was not in custody for purposes of
Miranda where he had been physically restrained in an ambulance by paramedics at the time the

officer asked investigative questions following a motor vehicle accident).

 
The facts here clearly establish that paramedics—not Trooper Cockrum—testrained
Harris at the scene of his motor vehicle accident in order to provide medical treatment. At the
time Trooper Cockrum asked Harris whether he had been drinking, Harris was not under arrest
and was not handcuffed or otherwise restrained by Trooper Cockrum. Nor did Trooper Cockrum
direct the paramedics to restrain Harris. As a result, Harris was not subjected to custodial

interrogation. See Lammers, 479 S.W.3d at 631-32; Dickson, 252 S.W.3d at 222; see also

 

Jamison, 509 F.3d at 625, 632; Wilson, 808 F.2d at 689-90.

 

Although Harris was strapped to a backboard in an ambulance and physically unable to
leave, a reasonable person in Harris’s circumstances would not perceive an inherently coercive
environment in being restrained for medical transportation in an ambulance with paramedics and
an officer following a motor vehicle accident. See Wilson, 808 F.2d at 689-90; see also
Jamison, 509 F.3d at 625, 632. Restraint for medical attention has been found not inherently
coercive because: (1) a reasonable person would expect the detention to last only for the time
that is medically necessary and would feel free to leave afterward, (2) detention in an ambulance
occurs publicly in view of paramedics who are non-police witnesses, reducing the likelihood of
oppressive law enforcement tactics, and (3) “most importantly, the physical restraint [is] applied
by ambulance attendants for medical purposes, not by law-enforcement officers for investigative

purposes.” Wilson, 808 F.2d at 690 (citing Berkemer, 468 U.S. at 438-39). Although Trooper

 

Cockrum testified in response to a hypothetical that he would not have wanted to allow Harris to
leave even if Harris had not been strapped to a backboard in a moving ambulance, our
examination is limited to the objective evidence of the officer’s imposition of custodial restraints
and whether a reasonable person would perceive he was in a coercive custodial environment.

See Dickson, 252 S.W.3d at 222; Crane, 841 S.W.2d at 273. The fact-specific circumstances

 

 
here lead us to conclude that a reasonable person would not perceive being asked routine
investigative questions by an officer in an ambulance while being restrained for medical
purposes by paramedics to be an inherently coercive situation invoking Miranda. See Wilson,
808 F.2d at 690. While “[t]here may be facts which transform physical restraint for a routine
medical examination at an accident site into an inherently coercive situation,” the record here
does not demonstrate Harris was restrained in a situation that was “police-dominated, inherently
coercive, or tantamount to a formal arrest” so as to trigger Miranda protections for his statement
in response to Trooper Cockrum’s question that he had “a few” or “a couple” drinks. Id.; see
also Berkemer, 468 U.S. at 428—29 (citing Miranda, 384 U.S. at 444); Middleton, 854 S.W.2d at
512.

The record presents substantial evidence to support the trial court’s ruling that Harris was
not in custody for purposes of Miranda to warrant suppression of his statement. See Sleeth, 575
S.W.3d at 294; Middleton, 854 S.W.2d at 512. Accordingly, the trial court did not err in denying
Harris’s motion to suppress, and we deny the point on appeal.

Conclusion

The judgment of the trial court is affirmed.

bat AL a ——_—

KURT S. ODENWALD, Judge

Philip M. Hess, P.J., concurs.
Lisa P. Page, J., concurs.